          Case 2:18-cr-00465-SPL Document 64 Filed 11/19/18 Page 1 of 5




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Petitioner John Brunst
 8
 9                              UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                         CASE NO. 2:18-cr-00465-SPL
13                     Plaintiff,                    VERIFIED PETITION OF JOHN
                                                     BRUNST FOR DETERMINATION
14               vs.                                 OF THIRD-PARTY INTEREST IN
                                                     PROPERTY SUBJECT TO
15 Backpage.com, et al.,                             FORFEITURE
16                     Defendants.                   Assigned to Hon. Steven P. Logan,
                                                     Courtroom 501
17
18
19
20
21
22
23
24
25
26
27
28
     3534642.1
                         VERIFIED PETITION OF JOHN BRUNST FOR DETERMINATION OF
                         THIRD-PARTY INTEREST IN PROPERTY SUBJECT TO FORFEITURE
          Case 2:18-cr-00465-SPL Document 64 Filed 11/19/18 Page 2 of 5




 1               John Brunst (“Petitioner”), by and through his counsel, pursuant to 21 U.S.C.
 2 § 853(n) and Rule 32.2(c) of the Federal Rules of Criminal Procedure, hereby
 3 petitions this Court for a hearing to determine Petitioner’s interest in additional
 4 property subject to the Court’s Order of October 18, 2018 (Doc. 44), which
 5 supplemented and amended the Preliminary Order of Forfeiture (Doc. 22) based on
 6 the Stipulated Statement of Facts (Doc. 42), and to amend the Forfeiture Order to
 7 exclude all property in which Petitioner has right, title, and interest. This petition
 8 supplements Petitioner’s previously filed petition (Doc. 33).
 9 I.            PETITIONER’S ASSERTION OF HIS RIGHT, TITLE, AND
10               INTEREST IN THE SUBJECT ASSETS
11               Petitioner timely asserts his right, title, and interest in the following property
12 ordered forfeited to the United States in the Forfeiture Order by Backpage.com,
13 LLC, Website Technologies, LLC, Posting Solutions LLC, Amstel River Holdings,
14 LLC, Ad Tech BV, and UGC Tech Group CV (collectively, “Defendants”):
15               Attorney Trust Accounts
16               1.    Davis Wright Tremaine LLP ($6.25 million):
17                     Bank of America Account No. xxxx3414
18               2.    Perkins Coie LLP ($2.9 million):
19                     US Bank Account No. xxxxxxxx1235
20               3.    Prince Lobel Tye LLP ($100,000):
21                     Citibank Account No. xxxxxx1369
22               4.    Copeland, Franco, Screws & Gill, P.A. ($100,000):
23                     Wells Fargo Bank Account No. xxxxxxxxx2052
24               5.    Wayne B. Giampietro LLC ($100,000):
25                     JP Morgan Chase Bank Account No. xxxxx5397
26               6.    Walters Law Group ($100,000):
27                     JP Morgan Chase Bank Account No. xxxxx4381
28
     3534642.1
                                                      1
                          VERIFIED PETITION OF JOHN BRUNST FOR DETERMINATION OF
                          THIRD-PARTY INTEREST IN PROPERTY SUBJECT TO FORFEITURE
          Case 2:18-cr-00465-SPL Document 64 Filed 11/19/18 Page 3 of 5




 1               7.    Akin Gump Strauss Haeur & Feld LLP ($250,000):
 2                     Citi Private Bank Account No. xxxxxx7941
 3               8.    Thompson Coburn LLP ($100,000):
 4                     US Bank Private Client Reserve Account No. xxxxxx3332
 5 The foregoing are referred to as the “Subject Assets.”
 6               9.    Rusing Lopez & Lizardi PLLC ($5.25 million):
 7                     Bank of the West Account No. xxxx1363 (the “RLL Retainer”).
 8 II.           FACTUAL BASIS FOR PETITIONER’S INTEREST IN THE
 9               SUBJECT ASSETS
10               Petitioner holds an ownership interest in an entity that, directly or indirectly,
11 has held enforceable first-priority security interests in the Subject Assets since on or
12 about April 22, 2015. The entity(ies) acquired the interests in exchange for a loan
13 extended by that entity to Atlantische Bedrijven C.V. and UGC Tech Group C.V. in
14 or about April 2015. Petitioner also has the right to advancement and
15 indemnification from Atlantische Bedrijven C.V. and UGC Tech Group C.V.
16 pursuant to the loan agreements and related purchase agreements, which
17 advancement and indemnification obligations are also secured by the first-priority
18 security interests in the Subject Assets. Petitioner’s interest in the Subject Assets is
19 superior to the interests of Defendants and also is superior to the government’s
20 purported interest.
21               The Subject Assets are retainers provided to secure the advancement and
22 indemnification obligations of Atlantische Bedrijven C.V. and UGC Tech Group
23 C.V. to Petitioner. In addition to the contractual security interest encumbering the
24 Subject Assets discussed above, the Subject Assets are subject to a possessory
25 security interest to secure payment of the legal fees and expenses Petitioner will
26 incur to defend claims against him. Petitioner’s interest in the Subject Assets is
27 superior to the interests of Defendants and also is superior to the government’s
28 purported interest.
     3534642.1
                                                      2
                          VERIFIED PETITION OF JOHN BRUNST FOR DETERMINATION OF
                          THIRD-PARTY INTEREST IN PROPERTY SUBJECT TO FORFEITURE
          Case 2:18-cr-00465-SPL Document 64 Filed 11/19/18 Page 4 of 5




 1               The RLL Retainer is an asset of Medalist Holdings, Inc. or one of its
 2 subsidiaries. Defendants have absolutely no interest in the RLL Retainer. As
 3 Defendants have no interest in the RLL Retainer, the government can obtain no
 4 interest in the RLL Retainer through Defendants agreeing to forfeit the RLL
 5 Retainer. And, even if Defendants did have an interest in the RLL Retainer, their
 6 interest would be subject to the liens discussed above.
 7               The Subject Assets and the RLL Retainer do not contain or constitute
 8 criminal proceeds. Petitioner’s interest in the Subject Assets and the RLL Retainer
 9 precedes the government’s purported interest in the Subject Assets and the RLL
10 Retainer. Petitioner also acquired his interest in the Subject Assets and the RLL
11 Retainer as a bona fide purchaser for value. Therefore, Petitioner’s interest in the
12 Subject Assets and the RLL Retainer is superior to the government’s purported
13 interest.
14               WHEREFORE, Petitioner respectfully requests that the Subject Assets be
15 excluded from the Forfeiture Order and this Petition be granted in its entirety,
16 together with such other and further relief as this Court deems equitable and proper.
17
18 DATED: November 19, 2018                   Respectfully submitted,
19
                                              Gary S. Lincenberg
20                                            Ariel A. Neuman
                                              Gopi K. Panchapakesan
21
                                              Bird, Marella, Boxer, Wolpert, Nessim,
22                                            Drooks, Lincenberg & Rhow, P.C.
23
24                                            By:         /s/ Ariel A. Neuman
25                                                              Ariel A. Neuman
                                                    Attorneys for Petitioner John Brunst
26
27
28
     3534642.1
                                                     3
                         VERIFIED PETITION OF JOHN BRUNST FOR DETERMINATION OF
                         THIRD-PARTY INTEREST IN PROPERTY SUBJECT TO FORFEITURE
               Case 2:18-cr-00465-SPL Document 64 Filed 11/19/18 Page 5 of 5



 1                                   VERIFICATION
 2         JOHN BRUNST declares under penalties of pe1jury pursuant to 28 U.S.C.
 3   § 1746:
 4         I am the Petitioner in the above-captioned action. I have read the foregoing
 5   Verified Petition and know the contents thereof, and the same is true to the best of
 6   my own knowledge, except as to the matters alleged upon information and belief,
 7   which I believe to be true.
 8
 9
10

11
     Dated: November 18, 2018
12

13

14

15

16

17

18

19

20
21

22
23

24
25
26

27

28
                                                5
                 VERIFIED PETITION OF JOHN BRUNST FOR DETERMINATION OF THIRD PARTY
                         INTEREST IN PROPERTY SUBJECT TO FORFEITURE
